Title: From Alexander Hamilton to Ebenezer Stevens, 23 September 1799
From: Hamilton, Alexander
To: Stevens, Ebenezer


          
            Sir,
            New york Sepr. 23. 99
          
          Enclosed is a return of Clothing wanted for the use of Captain Cochran’s company of Artillerists and Engineers at Fort Mifflin—I have to request that you will take the requisite measures for furnishing the supply—
          With great consider I am, Sir yr. obt ser.
          
            A Hamilton
          
          
            Col. Stevens
          
        